DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 7/12/2019.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 11-12, 14, 16-20 are rejected under pre-AIA  35 U.S.C. 102(a)( ) as being anticipated by NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al.
Claims 1-3, 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al, in view of US PGPUB No. 20110077927 by Richard W. Hamm.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al, in view of US PGPUB No. 20110077927 by Richard W. Hamm, further in view of NPL “Tensile, creep and fatigue behaviours of short fibre reinforced polymer composites at elevated temperatures: a literature survey” by M. Eftekhari et al. 
Claims 13 & 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al, in view of NPL “Tensile, creep and fatigue Eftekhari et al. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali Fatemi et al, in view of Hamm, further in view of US PGPUB No. 20140023862 by Johnson et al.
This action is made Non-Final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1-20:
Step 1: the claims 1-10 and 11-20 are drawn to a system and method respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claim 11 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
A fiber-reinforced thermoplastic anisotropic failure accelerated test protocol system comprising: 
a test device to: 
failure test a fiber-reinforced thermoplastic component; and 
generate limited fiber-reinforced thermoplastic test data based on the failure testing; and
a processor to: 
receive anisotropic input material data for the fiber-reinforced thermoplastic component; and 
generate an anisotropic failure prediction function based on the input material data and the test data, the anisotropic failure prediction function representing virtual data characterizing a functional relationship between a plurality of cycle-to-failure values and a plurality of cyclic stress magnitudes.

generate an anisotropic failure prediction function based on the input material data and the test data… appears to be generating/evaluating a mathematical function based on the observation (of input material data and the test data) and generically generating an based on this observation an evaluation/judgement creating virtual data (virtual data characterizing a functional relationship between a plurality of cycle-to-failure values and a plurality of cyclic stress magnitudes). Besides being abstract idea for mental steps these are at best mathematical calculation (according to MPEP 2106.04(a)(2)I.C). If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Also the mathematical concepts disclosed may also be performed in the mind or with the aid of pencil and paper. 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of 
a test device to: 
failure test a fiber-reinforced thermoplastic component; and 
generate limited fiber-reinforced thermoplastic test data based on the failure testing; and
a processor to: 
receive anisotropic input material data for the fiber-reinforced thermoplastic component; and 

The step related to the “test device…”, specifically “failure test …and generate limited fiber-reinforced thermoplastic test data…” and a processor to… receive anisotropic input material data for the fiber-reinforced thermoplastic component” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Additional test device and processor in the system claim are recited at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a test device/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic test device/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also using the test device to generate the test data and receiving the test data using a processor is extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble “A fiber-
Claims 2 further adds mathematical calculations pertaining to generating a plurality of stress and strain values … based on the generated anisotropic failure prediction function. The claims do not disclose any additional limitations that integrate the judicial exception into practical element. 
Claims 3 & 4 further adds specific type of testing (fatigue data/creep testing) and formats the data in double logarithmic scale, which are considered to be data collection using known techniques, which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Additionally claim 4 generates a mathematical function (anisotropic creep failure approximation on a double logarithmic scale of the functional relationship) which is further an abstract idea (mathematical concept). 
Claims 5 & 18 further recites to determine a linear approximation slope based on the received fiber-reinforced thermoplastic test data, which is abstract idea 
Claims 6 , 8 and 19 further recites to determine an orientation/temperature dependence… based on the received anisotropic input material data. This is further related to data collection /defining the collected data --- therefore part of the abstract idea (mental step of observation/evaluation). The claim does not disclose any additional steps that integrate the judicial exception into practical element. 
Claims 7 & 20 further recites to determining the orientation dependence of the fiber-reinforced thermoplastic component is based on an application of a Hill criterion to the received anisotropic input material data over a plurality of different loading angles.  This is modification to a mathematical concept/further defining it; hence being an abstract idea. The claim does not disclose any additional steps that integrate the judicial exception into practical element.
Claims 9 & 10 further recite computation of anisotropic failure prediction function based on whether uniform/non-uniform reinforcement fiber alignment --- which is still a mathematical concept evaluating a formula at best. The claim does not disclose any additional steps that integrate the judicial exception into practical element.
Claim 12 & 13 
Claim 14 & 15 recites details/specifics of the data gathered (cycle-to-failure values, cyclic stress magnitudes, time-to-failure values, constant applied stress magnitudes) during the test. Nonetheless the claim is limited to data gathering step as it does not recite any additional elements (Step 2A prong 2/2B). The claim does not disclose any additional steps that integrate the judicial exception into practical element.
Claim 16 & 17 recites generating a plurality of stress and strain values, linear anisotropic failure approximation on a double logarithmic scale … based on anisotropic failure prediction function. This may be considered as further defining the output of the anisotropic failure prediction function, but remains an abstract concept (mathematical concept) without any additional steps that integrate the judicial exception into practical element.
----- This page is left blank after this line -----
	




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12, 14, 16-20 are rejected under pre-AIA  35 U.S.C. 102(a)( ) as being anticipated by NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al
Regarding Claim 11
Fatemi teaches a fiber-reinforced thermoplastic anisotropic failure accelerated test protocol method (Fatemi: Abstract; title :"Fatigue Behavior and Predictive Modeling of Short Fiber Thermoplastic Composites", and page 7, paragraph 4) comprising: receiving limited anisotropic input material data for a fiber-reinforced thermoplastic component (Fatemi: Section 3.3, Pgs.11-12; e.g. page 12, paragraph 2: "where aL,tat (N), or.tat (N), and TLr,tat (N) are the experimental ; receiving fiber-reinforced thermoplastic test data  (Fatemi : Section 2 page 7, paragraph 4: "Fatigue tests were conducted")) from failure testing of the fiber- reinforced thermoplastic component (Fatemi: See title/Abstract disclosing a short fiber thermoplastic composites); and generating an anisotropic failure prediction function based on the limited input material data and the test data, the anisotropic failure prediction function representing a functional relationship between a plurality of failure values and a plurality of stress magnitudes (Fatemi: Section 3.7-3.8; page 12, paragraph 2: "The Tsai-Hill criterion was utilized to predict the offaxis fatigue strength, which is commonly used for orthotropic laminate composites, expressed as:" and formula 4; see also figure 5(a) for the well known linear log-log relationship; Also see Fig.8a-b).Regarding Claim 12Fatemi teaches wherein receiving fiber-reinforced thermoplastic test data from failure testing includes receiving fiber-reinforced thermoplastic test data from fatigue testing (Fatemi: Section 2 page 7, paragraph 4: "Fatigue tests were conducted")) of the fiber-reinforced thermoplastic component (Fatemi: See title/Abstract disclosing a short fiber thermoplastic composites).  Regarding Claim 14Fatemi teaches wherein: the plurality of failure values includes a plurality of cycle-to-failure values; and the plurality of stress magnitudes includes a plurality of cyclic stress magnitudes (Fatemi: Section 3.7-3.8; page 12, paragraph 2: "The Tsai-Hill criterion was utilized to predict the offaxis fatigue .    
Regarding Claim 16
Fatemi teaches further including generating a plurality of stress and strain values for the fiber-reinforced thermoplastic component based on the generated anisotropic failure prediction function (Fatemi: Section 3.1 “…Ramberg-Osgood equation was used to mathematically represent the cyclic stress-strain behavior…”) .  
Regarding Claim 17
Fatemi teaches wherein generating the anisotropic failure prediction function includes generating a linear anisotropic failure approximation on a double logarithmic scale of the functional relationship between the plurality of failure values and the plurality of stress magnitudes (Fatemi: Section 3.5 showing log-log linear curves in Fig.8a/b (notice x-y axis); Also see section 3.3) .  
Regarding Claim 18
Fatemi teaches wherein generating the linear anisotropic failure approximation includes determining a linear approximation slope based on the received fiber-reinforced thermoplastic test data (Fatemi: Section 3.6 & 3.7 showing linear slopes).  

Regarding Claim 19
Fatemi teaches wherein generating the linear anisotropic failure approximation includes determining an orientation dependence of the fiber-reinforced thermoplastic component based on the received anisotropic input material data (Fatemi: Section 3.3 See Eqn. (4) and dependence on orientation; Also see Section 3.7 Pg. 1417 “The general fatigue life prediction model …This equation has only one material parameter α, which is dependent on fiber orientation and can be approximated as α = -0.0005 θ + 0.118, where θ is the specimen angle with respect to the mold flow direction in degrees. A better correlation of data was obtained using Equation 12, as compared to Equation 11, as can be seen in Figure 10(b).”).  
Regarding Claim 20
Fatemi teaches wherein determining the orientation dependence of the fiber-reinforced thermoplastic component is based on an application of a Hill criterion to the received anisotropic input material data over a plurality of different loading angles (Fatemi: Section 3.3 See Eqn. (4) and dependence on orientation using Hill Criteria).   
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 3, 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al, in view of US PGPUB No. 20110077927 by Richard W. Hamm.
Regarding Claim 1
Fatemi teaches A fiber-reinforced thermoplastic anisotropic failure accelerated test protocol system  (Fatemi: Abstract; title :"Fatigue Behavior and Predictive Modeling of Short Fiber Thermoplastic Composites", and page 7, paragraph 4: "Fatigue tests were conducted" disclosing a system) comprising: a test device  (Fatemi : Section 2; page 7, paragraph 4: "uniaxial servo-hydraulic testing machine", and" environmental chamber employing an electronic heating element and a liquid nitrogen cooling system")) to: failure test  (Fatemi : Section 2 page 7, paragraph 4: "Fatigue tests were conducted")) a fiber-reinforced thermoplastic component  (Fatemi: See title/Abstract disclosing a short fiber thermoplastic composites); and generate limited fiber-reinforced thermoplastic test data based on the failure testing (Fatemi: Section 3.1/3.2 showing various measurements and Section 2 page 7, paragraph 4: "A mechanical extensimeter was used to measure strain and a thermal imaging camera was used to measure surface temperature rise in room temperature tests.");) ; and a  (Fatemi: Section 3.3, Pgs.11-12; specifically page 12, paragraph 2: "where aL,tat (N), or.tat (N), and TLr,tat (N) are the experimental fatigue strengths for a specimen life of N cycles.");) ; and generate an anisotropic failure prediction function based on the input material data and the test data, the anisotropic failure prediction function representing virtual data characterizing a functional relationship between a plurality of cycle-to-failure values and a plurality of cyclic stress magnitudes (Fatemi: Section 3.7-3.8; page 12, paragraph 2: "The Tsai-Hill criterion was utilized to predict the offaxis fatigue strength, which is commonly used for orthotropic laminate composites, expressed as:" and formula 4; see also figure 5(a) for the well known linear log-log relationship; Also see section 3.3 & Fig.3a-b, 8a-b).  
Fatemi does not explicitly teach a processor to generate and execute prediction function.
Hamm teaches a processor to perform computer simulation in general based on various loading and specifically including loading on thermoplastics (Hamm: [0003] “…Once a computer model has been created for a given material, the model may be used to determine how a product using that material may respond, for example, to a variety of different loading conditions….” [0022] “…the computing device 104 may also include a processor 110 and a storage medium or device 112 operatively coupled to the processor 110…”, [0042][0062][0063] discussing thermoplastics, [0119] “At block 216, the user makes a determination regarding the material. For example, in the example of a simulation of a single loading, the user may determine whether the material will fail under the loading, and thus be unsuitable for the intended use.”.) 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of 
Regarding Claim 2
Fatemi teaches the processor further to generate a plurality of stress and strain values for the fiber-reinforced thermoplastic component based on the generated anisotropic failure prediction function (Fatemi: Section 3.1 use of Eqn(1)) .  
Regarding Claim 3
Fatemi teaches wherein: failure testing the fiber-reinforced thermoplastic component includes fatigue testing the fiber-reinforced thermoplastic component (Fatemi: Section 2 ¶4 – “Fatigue tests were conducted on a uniaxial servo-hydraulic testing machine and controlled by a digital controller….”) ; and  the processor further to generate a linear anisotropic fatigue failure approximation on a double logarithmic scale of the functional relationship between the plurality of cycle-to- failure values and the plurality of cyclic stress magnitudes (Fatemi: Section 3.5 showing log-log linear curves in Fig.8a/b (notice x-y axis); Also see section 3.3) .  
Regarding Claim 5
Fatemi teaches to determine a linear approximation slope based on the received fiber-reinforced thermoplastic test data (Fatemi: Section 3.6 & 3.7 showing linear slopes).  
Regarding Claim 6Fatemi teaches to determine an orientation dependence of the fiber-reinforced thermoplastic component based on the received anisotropic input material data (Fatemi: Section 3.3 See Eqn. (4) and dependence on orientation; Also see Section 3.7 Pg. 1417 “The general fatigue life prediction model …This equation has only one material parameter α, which is dependent on fiber orientation and can be approximated as α = -0.0005 θ + 0.118, where θ is the specimen angle with respect to the mold flow direction in degrees. A better correlation of data was obtained using Equation 12, as compared to Equation 11, as can be seen in Figure 10(b).”).  
Regarding Claim 7
Fatemi teaches wherein the processor determining the orientation dependence of the fiber-reinforced thermoplastic component is based on an application of a Hill criterion to the received anisotropic input material data over a plurality of different loading angles(Fatemi: Section 3.3 See Eqn. (4) and dependence on orientation using Hill Criteria).  
Regarding Claim 8
Fatemi teaches the processor further to determine a temperature dependence of the fiber-reinforced thermoplastic component based on the received anisotropic input material data (Fatemi: Section 3.2).  
Regarding Claim 9
Fatemi teaches wherein:  the fiber-reinforced thermoplastic component includes a uniform reinforcement fiber alignment (Fatemi: Section 2 Fig.1 showing uniform short glass fiber) ; and the processor generating the anisotropic failure prediction function is further based on the uniform reinforcement fiber alignment  (Fatemi: Section 3.3 “…The Tsai-Hill [18] criterion was utilized to predict the off-axis fatigue strength, which is commonly used for orthotropic laminate composites, expressed as:…”).   
----- This page is left blank after this line -----





Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al, in view of US PGPUB No. 20110077927 by Richard W. Hamm, further in view of NPL “Tensile, creep and fatigue behaviours of short fibre reinforced polymer composites at elevated temperatures: a literature survey” by M. Eftekhari et al. 
Regarding Claim 4
Fatemi teaches use of creep testing (Fatemi: Pg.6 ¶5), however does not go into details of the testing and modeling therein. Eftekhari teaches wherein: failure testing the fiber-reinforced thermoplastic component includes creep testing  the fiber-reinforced thermoplastic component (Eftekhari : Pg. 1405-1408 Section “Creep Behavior” disclosing creep test on Pg.1406 for short and long chopped glass fibre reinforced thermoplastic composites (pg. 1407)); and the processor further to generate a linear anisotropic creep failure approximation  (Eftekhari : Starting Pg. 1405 Section “Creep Behavior” – disclosing Findley’s power law) on a double logarithmic scale of the functional relationship between the plurality of cycle-to- failure values and the plurality of cyclic stress magnitudes (Eftekhari: See Fig.25(b)/27(b) and Pg. 1412 Section “TMF an Creep-Fatigue interaction”) .  
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Eftekhari to Fatemi as Fatemi is co-author with Eftekhari and therefore would be aware of his own work. 
Claims 13 & 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al, in view of NPL “Tensile, creep and fatigue behaviours of short fibre reinforced polymer composites at elevated temperatures: a literature survey” by M. Eftekhari et al. 
Regarding Claim 13
Teachings of Fatemi are shown in parent claim 11. Fatemi teaches use of creep testing (Fatemi: Pg.6 ¶5), however does not go into details of the testing and modeling therein. 
Eftekhari teaches wherein receiving fiber-reinforced thermoplastic test data from failure testing includes receiving fiber-reinforced thermoplastic test data from creep testing of the fiber-reinforced thermoplastic component (Eftekhari : Pg. 1405-1408 Section “Creep Behavior” disclosing creep test on Pg.1406 for short and long chopped glass fibre reinforced thermoplastic composites (pg. 1407)).  
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Eftekhari to Fatemi as Fatemi is co-author with Eftekhari and therefore would be aware of his own work. 
Regarding Claim 15
Fatemi teaches wherein: the plurality of failure values includes a plurality of  (Fatemi: Section 3.6 & Fig.9 shows the cycle to failure as timr to failure with stress amplitude/magnitude); and the plurality of stress magnitudes includes a plurality of constant applied stress magnitudes (Fatemi: Fig.9a) .  
Fatemi does not teach teaches time-to-failure values specifically.
Eftekhari teaches cycle to failure and time to failure are interchangeable  (Eftekhari: Pg. 1414 “…Based on this concept, creep damage and fatigue damage are expressed as fractions of time or cycles to failure of creep–fatigue test in relation to time or cycles to failure in pure creep or pure fatigue condition….”) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Eftekhari to Fatemi as Fatemi is co-author with Eftekhari and therefore would be aware of his own work. 
----- This page is left blank after this line -----



Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Fatigue behavior and predictive modeling of short fiber thermoplastic composites” by Ali Fatemi et al, in view of Hamm, in view of US PGPUB No. 20140023862 by Johnson et al.
Regarding Claim 10
Teachings of Fatemi/Hamm are shown in the parent claim 1. Fatemi teaches generating the anisotropic failure prediction function is further based on the nonuniform reinforcement fiber alignment  (Fatemi: Section 3.3)  Fatemi/Hamm do not explicitly teach non-uniform fibers. 
Johnson teaches wherein: the fiber-reinforced thermoplastic component includes a nonuniform reinforcement fiber alignment (Johnson: [0033] “…The agglomerated cloud network structure is a three dimensional heterogeneous non-uniform structure hosted within the fiber bundles of the substrate and serves to directly interact with a significantly higher volume fraction of the composite system than traditional unstructured coatings or individual fiber coatings would allow…”) ; and generating the anisotropic failure prediction function is further based on the nonuniform reinforcement fiber alignment  (Johnson: [0107] “…This loading was chosen to balance the amount of time required to perform an experiment with the reliability of the data for predicting fatigue performance at more typical levels of strain...” Fig.18 [0118] [0004][0005]).  
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Johnson to Fatemi as they are both directed to same field of endeavor to predicting .
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, June 17, 2021